Citation Nr: 0119900	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  01-00 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a compensable rating for left testicular 
atrophy, to include consideration of special monthly 
compensation for loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1942 
to January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the veteran's claim for 
an increased evaluation for left testicular atrophy, 
currently assigned a noncompensable evaluation.  The veteran 
subsequently perfected this appeal.  The issue has been re-
characterized to include consideration of special monthly 
compensation in view of the findings on the recent VA 
physical examination and the regulatory directives on rating 
testicular disability.  

The Board notes that in a May 2001 statement, the veteran's 
accredited representative raised the issue of service 
connection for pain in the right testicle as secondary to 
atrophy of the left testicle.  At this time, the Board refers 
the above-referenced claim to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition 
of the veteran's appeal.

2.  The veteran's service-connected left testicle disability 
is associated with 
testicular atrophy (left testis is 2 cm in size and the right 
testis is 6-7 cm in size).


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for left testicular 
atrophy are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.115b, 
Diagnostic Code 7523 (2000).

2.  The criteria for a special monthly compensation rating 
based on loss of use of one testicle has been established.  
38 C.F.R. § 3.350(a)(1)(i)(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5107 (West Supp. 2001).  
Consequently, the VA is obligated to assist the veteran in 
the development of his claim, unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.  See  38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001).  In addition to eliminating the well-groundedness 
requirement, the statute also amplified the duty to assist 
and more specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).  This assistance 
specifically includes obtaining all relevant records, private 
or public, adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001).  

The Board notes that the RO has not had the opportunity to 
address this new legislation with regard to the veteran's 
claim.  However, upon review of the record, the Board finds 
that the requirements of the VCAA appear to have been 
satisfied and the veteran is not prejudiced by the Board's 
decision not to remand his claim to the RO for consideration 
of the new law.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Specifically, as discussed above, VA has a duty to notify 
appellant and his representative, if any, of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  In accordance 
with this requirement, the veteran and his representative 
were informed of the elements for a compensable rating 
pursuant to Diagnostic Code 7523 in the October 2000 rating 
decision and subsequent statement of the case (SOC).

Additionally, the duty to assist requires VA to obtain any 
medical records adequately identified by the veteran.  
38 U.S.C.A. § 5103A (West Supp. 2001).  In connection with 
his August 2000 claim for an increased evaluation due to his 
service-connected left testicle disability, the veteran 
requested VA to obtain his medical records from the VA 
outpatient clinic in Baton Rouge.  The record contains clinic 
notes in the form of a "confidential ad hoc summary" 
covering the period April 2000 to September 2000.  A medical 
examination is also required in this case pursuant to the 
VCAA.  38 U.S.C.A. § 5103A (West Supp. 2001). The veteran was 
provided with a VA examination assessing the severity of his 
left testicle disability and accordingly, the VA has 
satisfied its duties to notify and assist the veteran in this 
case.

The veteran was originally service connected for left 
testicular atrophy resulting from mumps orchitis in March 
1946 and assigned a noncompensable evaluation.  The veteran 
contends that his condition has gotten worse and that he is 
entitled to a higher rating.  The veteran further contends 
that he is having a great deal of pain in his right testicle.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
1991).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
In order to make a more accurate evaluation, a rating 
specialist is directed to review the recorded history of a 
disability.  See 38 C.F.R. § 4.2.  However, the regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Pursuant to VA's Rating Schedule, the RO ascertained the 
severity of the veteran's left testicle disability by 
application of the criteria set forth in Diagnostic Code 
7523.  Under this provision, complete atrophy of both testes 
is assigned a 20 percent evaluation, whereas complete atrophy 
of only one testis is assigned a noncompensable evaluation.  
38 C.F.R. § 4.115b, Diagnostic Code 7523.  

The veteran underwent a VA examination in October 2000.  Upon 
physical examination, the examiner noted that the left testis 
was tender and small.  The left testis was about 2 cm in size 
and the right testis was 7 cm/6 cm in size.  The veteran was 
diagnosed with "[m]umps orchitis in the past with atrophy of 
the left testis."  The examiner also noted loss of use of 
creative organ in that the veteran is impotent.  

The Board notes that the veteran, through his accredited 
representative, contends that the October 2000 VA examination 
was inadequate in that it made no attempt to quantify pain, 
assess its debilitating effect on the veteran, or attempt to 
determine what might be causing the pain.  The examiner, 
however, specifically noted complaints of recurrent attacks 
of pain in the left side of the scrotum.  It appears the 
representative is referring to the pain in the veteran's 
right testicle, and as discussed above, the claim for service 
connection for pain in the right testicle secondary to left 
testicular atrophy is not before the Board and is being 
referred back to the RO for appropriate action.  For this 
reason, the Board finds the examination to be adequate.

Turning to the matter of the evaluation to be assigned for 
the veteran's disability, the Board finds that the disability 
picture presented by the veteran's left testicular atrophy 
most nearly approximates the assignment of a noncompensable 
evaluation and that an evaluation of 20 percent under 
Diagnostic Code 7523 is not warranted.  As noted above, a 20 
percent evaluation requires complete atrophy of both testes.  
The medical evidence, however, is clear that the veteran has 
testicular atrophy on the left side only.  Therefore, the 
veteran is not entitled to an increased evaluation under the 
Diagnostic Code 7523.

Notwithstanding the foregoing, according to 38 C.F.R. 
§ 4.115b, when evaluating any claim involving loss of use of 
one or more creative organs, 38 C.F.R. § 3.350 should be 
referred to in order to determine whether the veteran may be 
entitled to special monthly compensation.  A footnote to 
Diagnostic Code 7523 instructs that entitlement to special 
monthly compensation be reviewed under 38 C.F.R. § 3.350.  

Upon review, the Board finds that the veteran is entitled to 
a special monthly compensation rating under 38 C.F.R. 
§ 3.350(a)(1)(i)(a) for loss of use of one testicle.  Under 
this provision, loss of use of one testicle is established 
when examination finds that "[t]he diameters of the affected 
testicle are reduced to one-third of the corresponding 
diameters of the paired normal testicle."  Id.  According to 
the October 2000 VA examination, the veteran's left testis is 
about 2 cm and the right testis is 6-7 cm.  Consequently, the 
veteran is entitled to special monthly compensation for loss 
of use of a creative organ, and to this extent his claim is 
granted.  Though the RO did not specifically address the 
provisions of 38 C.F.R. § 3.350 in its decision, as directed 
by regulation, the veteran is not prejudiced by the Board's 
consideration of the matter in view of the favorable 
determination.  See Bernard, 4 Vet. App. at 394 (1993).  

The RO has not expressly considered referral of the case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The criterion 
for such an award is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence does not suggest that testicular atrophy has caused 
marked employment interference or requires frequent medical 
treatment.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action.  
VAOPGCPREC. 6-96 (1996).


ORDER

A noncompensable evaluation for left testicular atrophy is 
appropriate and entitlement to an increased schedular rating 
is denied.  

Entitlement to special monthly compensation for loss of use 
of a creative organ is granted, subject to the laws and 
regulations governing the award of monetary benefits.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 


